O’SCANNLAIN, Circuit Judge,
concurring in part and dissenting in part.
I concur in Parts A, B, C, and F of the court’s opinion, but I must respectfully dissent from the majority’s conclusion in Parts D and E. I would affirm the district court’s grant of summary judgment in favor of Sergeant Toledo and Deputies Walker, Finlay, Baum, Richards, and Kent on Lolli’s medical needs claim.
To establish that officials were indifferent to his medical needs, Lolli was required to show that “the official ... both [was] aware of facts from which the inference could be drawn that a substantial risk of serious harm exists, and he ... also [drew] the inference.” Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); see also Gibson v. County of Washoe, 290 F.3d 1175, 1196-97 (9th Cir.2002). In this ease, viewing the facts in the light most favorable to Lolli, all that can be said is that some deputies knew he was diabetic. He has made no showing that any of the deputies knew of the risk to him if he did not receive food— or, to put it in the language of the controlling legal standard, that deputies actually drew the inference that Lolli was at a substantial risk of serious harm.
The majority relies on the claim that diabetic symptoms are sufficiently well-understood, and Lolli’s symptoms were so obvious, that deputies “must have known” of the risk to Lolli if his illness went untreated. But the Supreme Court in Farmer explicitly refused to adopt a standard that would impose liability for risks so obvious that officers could be charged with knowledge as a matter of law. See Farmer, 511 U.S. at 836-37, 841-42, 114 S.Ct. 1970 (“[W]e cannot accept petitioner’s argument that ... a prison official who was unaware of a substantial risk of harm to an inmate may nevertheless be held liable under the Eighth Amendment if the risk was obvious and a reasonable prison official would have noticed it.”). The Court instead adopted a subjective test for deliberate indifference that required actual knowledge of the risk of harm if an inmate’s health or safety needs were ignored. See id. at 829, 114 S.Ct. 1970 (“This case requires us to define the term ‘deliberate indifference,’ as we do by requiring a showing that the official was subjectively aware of the risk.”) and 840(“[L]iability requires consciousness of a risk[.]”). The Court analogized the standard for liability to the state of mind “consistent with recklessness in the criminal law” — that is, conscious disregard of a risk of harm. Id. at 837, 839-40, 114 S.Ct. 1970; see also Gibson, 290 F.3d at 1188(“If a person should have been aware of the risk, but was not, then the person has not violated the Eighth Amendment, no matter how severe the risk.”). Farmer thus *423clearly imposes a subjective test requiring actual knowledge of a substantial risk of serious harm.
The majority also points to decisions of our sister circuits upholding deliberate indifference claims by diabetics. But at least two of these cases involved clear evidence that officials actually knew of the substantial risk of serious harm presented by the detainee’s condition. In Weyant v. Okst, 101 F.3d 845 (2d Cir.1996), for example, there was evidence that both officers knew that the detainee required immediate medical attention; indeed, one officer suggested that the detainee be taken to the hospital. Id. at 857. In Egebergh v. Nicholson, 272 F.3d 925 (7th Cir.2001), it was shown that both defendant officers knew that diabetics could be harmed if deprived of insulin shots. Id. at 928. In both cases, then, officials demonstrated the subjective awareness of the risk of harm required by Farmer.
Because Lolli has not shown that any officer actually drew the inference that a substantial risk of harm existed, I would affirm the district court’s grant of summary judgment in favor of Sergeant Toledo and Deputies Walker, Finlay, Baum, Richards, and Kent.
As to Part E, because I believe that the defendants were entitled to summary judgment on Lolli’s medical needs claim, a qualified immunity inquiry on that issue is unwarranted. See Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001) (“If no constitutional right would have been violated were the allegations established, there is no necessity for further inquiries concerning qualified immunity.”).